 



EXHIBIT 10.2.7(d)
FIRST AMENDMENT TO
BELO
2004 EXECUTIVE COMPENSATION PLAN
     Belo Corp., pursuant to authorization of the Compensation Committee of the
Board of Directors, adopts the following amendment to the Belo 2004 Executive
Compensation Plan (the “Plan”).
1. Section 14 of the Plan is amended in its entirety to read as follows:
     14. Adjustments. The Committee will make or provide for such adjustments in
(i) the maximum number of shares of Common Stock specified in Sections 4 and 5,
(ii) the number of shares of Common Stock covered by outstanding Stock Options,
Appreciation Rights, Deferred Shares and Performance Shares granted under the
Plan, (iii) the Option Price or Grant Price applicable to any Stock Options and
Appreciation Rights, and (iv) the kind of shares covered by any such Awards
(including shares of another issuer) as is equitably required to prevent
dilution or enlargement of the rights of Participants and Directors that
otherwise would result from (x) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of Belo, or
(y) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (z) any other
corporate transaction, equity restructuring or other event having an effect
similar to any of the foregoing. In the event of any such transaction or event,
the Committee, in its discretion, may provide in substitution for any or all
outstanding Awards such alternative consideration as it, in good faith, may
determine to be equitable in the circumstances and may require in connection
with such substitution the surrender of all Awards so replaced.
2. The foregoing amendment will be effective as of November 30, 2006.
Executed at Dallas, Texas this 30th day of November, 2006.

            BELO CORP.
      By   /s/ Marian Spitzberg         Marian Spitzberg        Senior Vice
President/Human Resources     

